DETAILED ACTION

Response to Remarks
The Office Action has been made issued in response to amendment filed November 10, 2021. Claims  1-9, 11-17 and 19-20 are pending.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rondini (Reg # 64,949) on December 3, 2021.
The application has been amended as follows: 
 	In claim 11, line 1 delete the phrase “claim 10” and insert “claim 1” therefor. 

Allowable Subject Matter
Claims 1-9, 11-17 and 19-20 now renumbered 1-18 are allowed.
(As to renumbered claims 1-12 and 15-18 The closest prior art of record is  Lakshmi Narayanan et al (Pub No.: 20190287254). Lakshmi Narayanan discloses a method (a method is provided for semantic mapping and traffic participant detection for an autonomous vehicle – see [p][0005]) for self-supervised depth estimation (intended use, no weight given), comprising: receiving a digital image of an environment (obtain an image – see [p][0037] and 202 of Fig. 2); extracting one or more deep superpixel segmentations from the digital image (group image pixels together thereby generating superpixel clusters Lakshmi Narayanan does not teach smoothing and suppressing inconsistencies within the dense depth map by minimizing a depth secondary derivative within the one or more deep superpixel segmentations. 
(As to renumbered claims 13) All the limitations of this claim are taught by Lakshmi Narayanan except: deriving a surface normal map using a depth regression neural network that regresses a full resolution depth map from the digital image and the sparse depth map sample, wherein a final convolution layer operates to produce a non-negative gray-scale depth image that is used to derive the surface normal map.
 	The present invention improves over the prior art by determining a relative transformation between the digital image and a related image using a simultaneous localization and mapping system. A photometric loss may be determined using the relative transformation, the digital image, and the related image. The system and method may also be operable to smooth and suppress inconsistencies within the dense depth map by minimizing a depth secondary derivative within the one or more deep superpixel segmentations. The system and method may determine local normal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    December 3, 2021